C. A. 8th Cir. Application for stay of execution of sentence of death, pre*1154sented to Justice Thomas, and by him referred to the Court, denied. Certiorari denied.
Justice Stevens, Justice Ginsburg, and Justice Breyer would grant the application for stay of execution, pending the District Court’s consideration of petitioner’s claims for relief under 42 U. S. C. § 1983, for the reasons expressed in the opinions of Chief Judge Richard S. Arnold and Circuit Judge Morris Sheppard Arnold, dissenting from denial of rehearing en banc in the United States Court of Appeals for the Eighth Circuit.